ITEMID: 001-57928
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: CHAMBER
DATE: 1995
DOCNAME: CASE OF HENTRICH v. FRANCE (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Pecuniary damage - financial award;Costs and expenses award - Convention proceedings;Interest on amount awarded
JUDGES: N. Valticos
TEXT: 1. The case was referred to the Court by the European Commission of Human Rights ("the Commission") on 12 July 1993, within the three-month period laid down by Article 32 para. 1 and Article 47 (art. 32-1, art. 47) of the Convention. It originated in an application (no. 13616/88) against the French Republic lodged with the Commission under Article 25 (art. 25) by a French national, Mrs Liliane Hentrich, on 14 December 1987.
2. In a judgment of 22 September 1994 ("the principal judgment", Series A no. 296-A), the Court found that there had been breaches of Article 1 of Protocol No. 1 (P1-1), as the applicant had not been able to mount an effective challenge to the pre-emption of her property by the Revenue, and of Article 6 para. 1 (art. 6-1) of the Convention, for want of a fair hearing and owing to the length of the proceedings (ibid., pp. 18-23, paras. 34-61, and points 2, 3 and 4 of the operative provisions). On the other hand, it held that there had been no breach of Article 6 para. 2 (art. 6-2) of the Convention and that it was unnecessary to consider separately the complaints based on Articles 13 and 14 (art. 13, art. 14) of the Convention (ibid., pp. 23-24, paras. 62-66, and points 5 and 6 of the operative provisions).
The Court held that its judgment constituted in itself sufficient just satisfaction as to the alleged non-pecuniary damage and that the respondent State was to pay the applicant, within three months, 56,075 French francs (FRF) in respect of costs and expenses (ibid., pp. 24-25, paras. 67-75, and points 7 and 8 of the operative provisions).
3. As the question of the application of Article 50 (art. 50) was not ready for decision in respect of pecuniary damage, the Court reserved it and invited the Government and the applicant to submit in writing, within three months, their observations on the matter and, in particular, to notify the Court of any agreement they might reach (ibid., p. 25, para. 71, and point 9 of the operative provisions).
4. The negotiations for an agreement proved unsuccessful and the Registrar received a memorial on 3 January 1995 in which the Government replied to the claims made by the applicant in the principal proceedings (ibid., p. 24, para. 68). Mrs Hentrich submitted her observations and proposals on 4 January. In an order of 12 January the President requested the parties to make further submissions. Memorials in reply were submitted by the Agent of the Government on 11 February and by the applicant on 13 February.
5. On 9 March 1995 the Secretary to the Commission informed the Registrar that the Delegate had no observations to make.
6. On 6 April 1995 counsel for Mrs Hentrich filed supplementary documents and observations, which were communicated to the Government and the Delegate of the Commission on 18 April.
On 15 June 1995 the Government submitted further observations, which the Registrar sent to the applicant and the Delegate of the Commission on 23 June 1995.
